THIRD AMENDMENT TO THE

LIMITED PARTNERSHIP AGREEMENT OF

LEXINGTON/LION VENTURE L.P.

This THIRD AMENDMENT TO THE LIMITED PARTNERSHIP AGREEMENT OF LEXINGTON/LION
VENTURE L.P., dated as of December 29, 2005 (this “Amendment”), is made and
entered into by and among Lexington Corporate Properties Trust, a Maryland real
estate investment trust (“LXP”), LXP GP, LLC, a Delaware limited liability
company (“LXP GP”), CLPF-LXP/LV, L.P., a Delaware limited partnership (the
“Fund”), and CLPF-LXP/Lion Venture GP, LLC, a Delaware limited liability company
(the “Fund GP”). Unless otherwise defined, all defined terms used herein shall
have such meaning ascribed such terms in the Partnership Agreement.

WHEREAS, Lexington/Lion Venture L.P., a Delaware limited partnership (the
“Partnership”) is governed by that certain Limited Partnership Agreement, dated
and effective as of October 1, 2003, by and among LXP, as a limited partner of
the Partnership, LXP GP, as a general partner of the Partnership, the Fund, as a
limited partner of the Partnership, and the Fund GP, as a general partner of the
Partnership, as amended by that certain First Amendment to the Partnership
Agreement, dated as of December 4, 2003 and that certain Second Amendment to the
Partnership Agreement, effective as of August 11, 2004 (the “Partnership
Agreement”);

WHEREAS, pursuant to Section 12.12 of the Partnership Agreement, the Partnership
Agreement may not be amended without the written consent of all of the Partners;
and

WHEREAS, the parties hereto, constituting all of the Partners, desire to amend
the Partnership Agreement in the manner set forth herein.

NOW, THEREFORE, the Partners, effective for all purposes as of the date hereof,
hereby amend the Partnership Agreement as follows.

1.             Amendment to Section 1.1. – New Definitions. Section 1.1 of the
Partnership Agreement is hereby amended by adding the following new defined
terms thereto:

“LLSF Borrower Principal Obligations” shall mean the obligations of the
Partnership as “Borrower Principal” under the LLSF Loan Documents.

“LLSF Loan Documents” shall mean the secured promissory notes and other
documents, instruments and agreements executed and delivered in connection with
that certain non-recourse mortgage loan in the original principal amount of
approximately Twenty-Two Million Eighty Thousand and 00/100 Dollars
($22,080,000.00) from the LLSF Lender, which loan is secured by the LLSF
Property.

“LLSF Lender” shall mean Bank of America, N.A., together with its successors and
assigns.

 

 

 

1

 


--------------------------------------------------------------------------------

 

“LLSF Property” shall mean that certain real property and the improvements
thereon located at 350 Rhode Island Street, San Francisco, California.

“Substitute Guarantor” shall mean a Person with minimum assets of $125,000,000,
among other conditions of the lender under the LLSF Loan Documents, acceptable
to such lender in its reasonable discretion, which Person shall assume all of
the liabilities of the Partnership under the LLSF Loan Documents (subject to any
limitations applicable thereto) first accruing after the date of such
assumption.

 

2.             Amendment to Section 3.8(a) – Limitation on Partnership
Indebtedness. Section 3.8(a) of the Partnership Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:

(a)       Maximum Debt.  The total debt of the Partnership at any time shall not
exceed sixty percent (60%) of the Partnership’s capitalization (i.e., aggregate
of debt and equity).

3.             Amendment to Section 9.1 – Dissolution. Section 9.1 of the
Partnership Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

Section 9.1        Dissolution. The Partnership shall dissolve and commence
winding up and liquidating upon the first to occur of any of the following
(collectively, the “Liquidating Events”):

(i)     the reduction to cash or cash equivalents (other than purchase money
notes obtained by the Partnership from the sale of Qualified Property) of the
last remaining Qualified Property;

(ii)    the agreement in writing by the General Partners to dissolve the
Partnership;

(iii)   the termination of the term of the Partnership pursuant to Section 2.5
hereof;

(iv)   the entry of a decree of judicial dissolution of the Partnership pursuant
to Section 17-802 of the Act;

(v)     the election of the Fund GP to dissolve the Partnership pursuant to
Section 8.3(d) hereof;

(vi)    all of the Qualified Properties have been sold to the LXP Partners, or
their designees, or to the Fund Partners, or their designees, pursuant to the
exercise of the Buy/Sell as provided in Section 11.1 hereof;

(vii)   the Bankruptcy, insolvency, dissolution or withdrawal from the
Partnership of any LXP Partner or any Fund Partner, provided that the bankruptcy
of any LXP Partner shall not constitute a Liquidating Event if the Partnership
is continued pursuant to this Section 9.1; or

 

 

 

2

 


--------------------------------------------------------------------------------

 

(viii)        the election of any General Partner to dissolve the Partnership
after the breach by any Fund Partner (in the case of the LXP GP) or any LXP
Partner (in the case of the Fund GP) of any representation, warranty or covenant
contained in this Agreement, which breach had or has a material adverse effect
on the Partnership or such General Partner, and, if capable of cure, is not
cured within fifteen (15) days after notice thereof from such General Partner.

The Partners hereby agree that, notwithstanding any provision of the Act, the
Partnership shall not dissolve prior to the occurrence of a Liquidating Event.
Upon the occurrence of the events described in Section 9.1(v) or
Section 9.1(vii) above (relating to the status of the LXP Partners), the
Partnership shall not be dissolved or required to be wound up if within ninety
(90) days after such event the Fund GP elects, in its sole and absolute
discretion, to continue the business of the Partnership and to appoint,
effective as of the date of such event, a successor Managing General Partner.

Notwithstanding anything herein to the contrary, prior to September 30, 2013,
or, if the term of the Partnership is extended, the Business Day immediately
preceding the extended termination date of the Partnership, the Partnership
shall transfer the LLSF Borrower Principal Obligations, if any, to a Substitute
Guarantor. In the event that prior to September 30, 2013, the Partnership is
dissolved pursuant to the terms hereof and (i) both Partners assume an interest
in the LLSF Property, then (A) each Partner shall provide a Substitute
Guarantor, on a several and not joint basis, to assume the LLSF Borrower
Principal Obligations and (B) any payments made with respect to the LLSF
Borrower Principal Obligations by each Substitute Guarantor shall be made pro
rata in accordance with the applicable transferring Partner’s Percentage
Interest, or (ii) either the LXP Partner or the Fund Partner, but not both,
assumes an interest in the LLSF Property, then such Partner shall provide a
Substitute Guarantor to assume the LLSF Borrower Principal Obligations.

4.             Ratification and Confirmation of the Partnership Agreement; No
Other Changes. Except as modified by this Amendment, the Partnership Agreement
is hereby ratified and affirmed in all respects. Nothing herein shall be held to
alter, vary or otherwise affect the terms, conditions and provision of the
Partnership Agreement, other than as stated above.

5.             Further Assurances. Each of the parties hereto covenants and
agrees to promptly take such action, and to cause such party’s affiliates to
promptly take such action, as may be reasonably required to effectively carry
out the intent and purposes of this Amendment.

6.             Governing Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
the provisions, policies or principles thereof relating to choice or conflict of
laws.

7.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

 

3

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
set forth above.

 

LXP GP

 

LXP GP LLC

 

By: /s/ Patrick Carroll                        
       Name: Patrick Carroll
       Title: Executive Vice President

 

LXP

 

LEXINGTON CORPORATE PROPERTIES TRUST

 

By:/s/ Patrick Carroll              
     Name: Patrick Carroll
     Title:   Chief Financial Officer

 

THE FUND GP

 

CLPF-LXP/LION VENTURE GP, LLC

By: CLPF-LXP/LV, L.P., a Delaware limited partnership, its sole member
By: CLPF-LXP/LV GP, LLC, a Delaware limited partnership, its general partner
By: Clarion Lion Properties Fund Holdings, L.P., a Delaware limited partnership,
its sole member
By: CLPF-Holdings, LLC, a Delaware limited liability company, its general
partner
By: Clarion Lion Properties Fund Holdings REIT, LLC, a Delaware limited
liability company, its sole member
By: Clarion Lion Properties Fund, LLC, a Delaware limited liability company, its
managing member
By: ING Clarion Partners LLC, a New York limited liability company, its manager


By: /s/ Peter H. Zappulla___________
      Name: Peter H. Zappulla
      Title: Secretary

 

 

 


--------------------------------------------------------------------------------

 

 

 

THE FUND

 

CLPF-LXP/LV, L.P.

 

By: CLPF-LXP/LV GP, LLC, a Delaware limited partnership, its general partner
By: Clarion Lion Properties Fund Holdings, L.P., a Delaware limited partnership,
its sole member
By: CLPF-Holdings, LLC, a Delaware limited liability company, its general
partner
By: Clarion Lion Properties Fund Holdings REIT, LLC, a Delaware limited
liability company, its sole member
By: Clarion Lion Properties Fund, LLC, a Delaware limited liability company, its
managing member
By: ING Clarion Partners LLC, a New York limited liability company, its manager


By: /s/ Peter H. Zappulla___________
      Name: Peter H. Zappulla
      Title: Secretary

 

 

 

 

 